Order affirmed, without costs of this appeal to any party. Memorandum: In addition to the difficulty pointed out at Special Term, the contract which is attached to and made a part of the complaint could be cancelled on “ thirty days’ notice of termination by either party ”. Therefore, the right to the bonus could be defeated at will at any time prior to the expiration *759of the contract period. There was no binding assurance that the bonus would have been paid even if death had not intervened. The contingency of continued employment was subject to the absolute discretion of the employer. Consequently there is no basis for recovery of any part of the prospective bonus. All concur. (Appeal from an order of Erie Special Term granting defendants’ motion to dismiss plaintiffs’ amended complaint.) Present — McCurn, P. J., Kimball, Wheeler, Van Duser and Williams, JJ.